Title: To George Washington from Jeremiah Wadsworth, 11 October 1779
From: Wadsworth, Jeremiah
To: Washington, George


        
          Sir
          Murderers Creek [N.Y.] Octo. 11: 1779
        
        I have your Excellencys letter of the 9th respecting rum and hard Bread⟨.⟩ The Issuing Comisarys return of this day will inform you what quantity of each are on hand. I have about one hundred Hhds of rum on this side Boston not in this return. I have applied to Congress for their Prize Rum at Boston which I expect they will order to this army and that it will give us a full supply. Very little hard Bread can be baked here & if baked it cannot be transported by Land without great Loss which our scanty supplies of flour will not bear.
        I am informed the Agent for the marine of France has made very considerable demands on Congress for supplies, but am not yet favored with the particulars, but conclude Congress have taken measures to have the demand satisfied. I expect momently to have particular intelligence respecting the circumstances of my department from Philadelphia and will immediatly communicate them to your Excy. I am &c.
        
          Jere. Wadsworth
        
      